TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-13-00270-CV



                                  Anita Wyndham, Appellant

                                                v.

                                   Paul Wyndham, Appellee


    FROM THE DISTRICT COURT OF TRAVIS COUNTY, 126TH JUDICIAL DISTRICT
      NO. D-1-FM-11-006266, HONORABLE DARLENE BYRNE, JUDGE PRESIDING



                            MEMORANDUM OPINION


               On June 27, 2013, this Court notified appellant that the clerk’s record in the above

cause was overdue and that we had received notice from the district clerk’s office that appellant

has neither paid, nor made arrangements to pay, for the clerk’s record. This Court requested that

appellant make arrangements for the record and submit a status report regarding this appeal on or

before July 8, 2013. This Court further informed appellant that failure to do so may result in the

dismissal of this appeal for want of prosecution. See Tex. R. App. P. 37.3(b). The deadline has

passed, and we have received no response from appellant. Accordingly, we dismiss the appeal for

want of prosecution. See Tex. R. App. P. 42.3(b).



                                             __________________________________________

                                             Bob Pemberton, Justice

Before Chief Justice Jones, Justices Pemberton and Field

Dismissed for Want of Prosecution

Filed: August 22, 2013